Name: COMMISSION REGULATION (EC) No 463/97 of 11 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 Official Journal of the European Communities No L 70/312. 3 . 97 1 EN I COMMISSION REGULATION (EC) No 463/97 of 11 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 12 March 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50 /95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 337, 24 . 12 . 1994, p. 66 . t1) OJ No L 325, 14 . 12 . 1996, p. 5 . 3 OJ No L 387, 31 . 12 . 1992, p. 1 . ( «) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 70/4 Hen I Official Journal of the European Communities 12. 3 . 97 ANNEX to the Commission Regulation of 11 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 51,6 212 95,7 624 248,9 999 132,1 0707 00 15 068 60,9 999 60,9 0709 10 10 220 197,0 999 197,0 0709 90 73 052 93,1 204 70,0 999 81,5 0805 10 01 , 0805 10 05, 0805 10 09 052 48,7 204 45,0 212 49,0 220 22,3 448 24,4 464 42,3 600 54,4 624 54,7 999 42,6 0805 30 20 052 54,6 400 65,3 600 77,7 999 65,9 0808 10 51 , 0808 10 53 , 0808 10 59 060 63,0 388 105,7 400 95,6 404 92,9 508 74,2 512 89,0 528 85,6 999 86,6 0808 20 31 039 97,7 388 65,2 400 89,6 512 59,9 528 62,9 999 75,1 (') Country nomenclature as fixed by Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.